     Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


In re Terrorist Attacks on September 11, 2001               03 MDL 1570 (GBD)(SN)
                                                            ECF Case


This document relates to:

Horace Morris, et al. v. Islamic Republic of Iran, No. 1:18-cv-05321 (GBD)(SN)


          MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR LEAVE TO
                      AMEND TO CORRECT ERRORS

         Plaintiffs by undersigned counsel submit this Memorandum of Law in Support of Motion

for Leave to Amend to Correct Errors, and say:

                                                BACKGROUND

         Plaintiffs are comprised of personal representatives and eligible family members of

individuals killed in the terrorist attacks against the United States on September 11, 2001 (the

“September 11th Attacks”). The only defendant in this case is Iran. On June 14, 2018, Plaintiffs

commenced suit against Iran by the filing of a Complaint. ECF 6.1 Iran was served on July 20,

2018 pursuant to 1608(a)(4). ECF 25. Iran failed to serve an answer or otherwise file a

responsive pleading within sixty (60) days after service, and the Clerk issued a Certificate of

Default on January 24, 2019. ECF 54. Plaintiffs have not yet applied for either a finding of

liability or a judgment on damages.

         Plaintiffs’ counsel conducted extensive quality control before filing and has continued its

quality control process after filing the Complaint, during which time it has continued to obtain

additional information from clients and family members of clients to complete its files. In so

doing, counsel has determined that certain minor errors were contained in the Complaint filed in
1
 All ECF citations are to the individual docket in Horace Morris, et al. v. Islamic Republic of Iran, No. 1:18-cv-
05321 (GBD)(SN).


docs-100104142.1
     Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 2 of 13



the above-referenced matter, such as name misspellings, incorrect states of residence, and certain

plaintiffs were incorrectly identified with respect to their relationship to the individual who died

in the September 11th Attacks (e.g., a sibling of the victim incorrectly identified as a child).

None of the corrections constitute substantial changes that would potentially warrant additional

service of an amended pleading on Iran.

                   Through the instant Motion, Plaintiffs seek to correct such errors before

proceeding to default judgment so as to ensure the record is accurate. None of the modifications

requested herein affect the substantive claims or relief sought. No new claims are asserted, and

no additional plaintiffs have been added. Moreover, because the changes are insubstantial, no

additional service on Iran is required.

                                             ARGUMENT

I.      LEGAL STANDARD

                   The Federal Rules of Civil Procedure make clear that leave to amend the

complaint should be "freely given when justice so requires." Fed. R. Civ. P. 15(a) “This

‘permissive standard . . . is consistent with [the] strong preference for resolving disputes on the

merits.’” Media Glow Dig., LLC v. Panasonic Corp. of N. Am., 2018 U.S. Dist. LEXIS 207922,

at *12 (S.D.N.Y. Dec. 10, 2018) quoting Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec.,

LLC, 797 F.3d at 190. Leave to amend should only be denied in “instances of futility, undue

delay, bad faith or dilatory motive, repeated failure to cure deficiencies by amendments

previously allowed, or undue prejudice to the non-moving party.” Burch v. Pioneer Credit

Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008). It is well settled that “[d]istrict courts are

vested with broad discretion to grant a party leave to amend the pleadings.” Ruggles v.

Wellpoint, Inc., 687 F. Supp. 2d 30, 33 (N.D.N.Y. 2009).



                                                    2
docs-100104142.1
          Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 3 of 13



            A.       Plaintiff’s Request for Leave to Amend Should Be Granted Under the
                     Permissive Standard Set Forth In Rule 15(a).

            Here, Plaintiffs only seek to correct what can best be characterized as typographical

errors. There are no new claims asserted or any change in the substantive relief sought. Instead,

the record will be made to accurately reflect the names, states of residence, and other data of

each of the Plaintiffs. Such proposed amendments, as specifically itemized below, clearly do not

constitute “instances of futility, undue delay, bad faith or dilatory motive, repeated failure to cure

deficiencies by amendments previously allowed, or undue prejudice to the non-moving party”

and, therefore, should be permitted. Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126

(2d Cir. 2008).


                   i.     Plaintiff Name Corrections:

            The following Plaintiff’s names were misspelled, should have included an “also known

as” or a “minor” designation, or should have had a more specific Personal Representative

designation:

          Case Number                            Plaintiff’s Name as Pled       Plaintiff’s Name as Amended
    1.    4th Amendment 18-cv-05321              Bergen, Quenna                 Bergen, Queena
    2.    1:18-cv-05321                          Cobb McLenzie, Jennifer        McKenzie, Jennifer Cobb
    3.    2nd Amendment 18-cv-05321              Diaz, Ana Sylvia               Diaz, Ana Silvia
                                                                                Thomas Knobel, as Natural Guardian
    4.    3rd Amendment 18-cv-05321              VHK2                           of VHK, a minor, as surviving child of
                                                                                Tu-Anh Pham
    5.    5th Amendment 18-cv-05321              Pavinski, Michele              Flannery, Michele
    6.    1:18-cv-05321                          Horowitz, Jennifer             Horwitz, Jennifer
    7.    2nd Amendment 18-cv-05321              Oitice Murray, Jessica         Oitice Marrero, Jessica
    8.    1:18-cv-05321                          Parham, Leno                   Parham Jr., Leno
    9.    3rd Amendment 18-cv-05321              Pearlman Mason, Lisa           Pearlman-Mason, Lisa
    10.   3rd Amendment 18-cv-05321              Perry, Glen Jr.                Perry Jr., Glenn
                                                                                Hopeton Richards, as Natural Guardian
    11.                                          KR3                            of KR, a minor, as surviving child of
          4th Amendment 18-cv-05321                                             Venesha Richards

2
    Plaintiff’s full name was inadvertently included in the initial pleading.
3
    Plaintiff’s full name was inadvertently included in the initial pleading.

                                                              3
docs-100104142.1
          Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 4 of 13



          Case Number                            Plaintiff’s Name as Pled       Plaintiff’s Name as Amended
    12.   4th Amendment 18-cv-05321              Rivera, Carmen                 Rivera, Carmen Alvarado
                                                                                Sandra Romagnolo, as Natural
    13.   5th Amendment 18-cv-05321              CR4                            Guardian of CR, a minor, as surviving
                                                                                child of Joseph M. Romagnolo
    14.   5th Amendment 18-cv-05321              Roy, Caitlin                   Roy, Caitlyn
    15.   1:18-cv-05321                          Russo, Delores                 Russo, Dolores
                                                                                Salomon Macharie, Dania
    16.   1:18-cv-05321                          Salomon Macharie, Dania        ALSO KNOWN AS
                                                                                Salomon, Dania
    17.   1:18-cv-05321                          Sanay, Hugo                    Sanay Jr., Hugo
    18.   1st Amendment 18-cv-05321              Murray Waldman, Valerie        Waldman, Valerie J.
    19.   3rd Amendment 18-cv-05321              Wells, Chin                    Wells, Chin Sok
                                                                                Morris, Horace, individually, as
                                                                                surviving spouse of Odessa V. Morris,
                                                                                and as the Personal Representative of
                                                                                the Estate of Odessa V. Morris,
    20.   1:18-cv-05321                          Morris, Horace
                                                                                deceased, and on behalf of all survivors
                                                                                and all legally entitled beneficiaries
                                                                                and family members of Odessa V.
                                                                                Morris
                                                                                Morrone, Linda, individually, as
                                                                                surviving spouse of Ferdinand
                                                                                Morrone, and as the Personal
                                                                                Representative of the Estate of
    21.   1:18-cv-05321                          Morrone, Linda
                                                                                Ferdinand Morrone, deceased, and on
                                                                                behalf of all survivors and all legally
                                                                                entitled beneficiaries and family
                                                                                members of Ferdinand Morrone
                                                                                Jebrine, George, as the Personal
                                                                                Representative of the Estate of Jude
                                                                                Moussa, deceased, and on behalf of all
    22.   1:18-cv-05321                          Jebrine, George
                                                                                survivors and all legally entitled
                                                                                beneficiaries and family members of
                                                                                Jude Moussa
                                                                                Mowatt, Andrea, individually, as
                                                                                surviving parent of Damion Mowatt,
                                                                                and as the Personal Representative of
                                                                                the Estate of Damion Mowatt,
    23.   1:18-cv-05321                          Mowatt, Andrea
                                                                                deceased, and on behalf of all survivors
                                                                                and all legally entitled beneficiaries
                                                                                and family members of Damion
                                                                                Mowatt
                                                                                Mulligan, Patricia, individually, as
                                                                                surviving sibling of Dennis M.
                                                                                Mulligan, and as the Personal
                                                                                Representative of the Estate of Dennis
    24.   1:18-cv-05321                          Mulligan, Patricia
                                                                                M. Mulligan, deceased, and on behalf
                                                                                of all survivors and all legally entitled
                                                                                beneficiaries and family members of
                                                                                Dennis M. Mulligan

4
    Plaintiff’s full name was inadvertently included in the initial pleading.

                                                                4
docs-100104142.1
       Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 5 of 13



       Case Number              Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                           Murray, Michael, individually, as
                                                           surviving child of Valerie V. Murray,
                                                           and as the Personal Representative of
                                                           the Estate of Valerie V. Murray,
 25.   1:18-cv-05321            Murray, Michael
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Valerie V.
                                                           Murray
                                                           Nedd, Roxanne, individually, as
                                                           surviving spouse of Jerome O. Nedd,
                                                           and as the Personal Representative of
                                                           the Estate of Jerome O. Nedd,
 26.   1:18-cv-05321            Nedd, Roxanne
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Jerome O.
                                                           Nedd
                                                           Nesbitt, Leslie, individually, as
                                                           surviving sibling of Oscar F. Nesbitt,
                                                           and as the Personal Representative of
                                                           the Estate of Oscar F. Nesbitt,
 27.   1:18-cv-05321            Nesbitt, Leslie
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Oscar F.
                                                           Nesbitt
                                                           Nevins, Marie, individually, as
                                                           surviving spouse of Gerard T. Nevins,
                                                           and as the Personal Representative of
                                                           the Estate of Gerard T. Nevins,
 28.   1:18-cv-05321            Nevins, Marie
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Gerard T.
                                                           Nevins
                                                           Ngo, Man, individually, as surviving
                                                           spouse of Nancy Yuen Ngo, and as the
                                                           Personal Representative of the Estate
 29.   1:18-cv-05321            Ngo, Man                   of Nancy Yuen Ngo, deceased, and on
                                                           behalf of all survivors and all legally
                                                           entitled beneficiaries and family
                                                           members of Nancy Yuen Ngo
                                                           Orloske, Duane, individually, as
                                                           surviving spouse of Margaret Orloske,
                                                           and as the Personal Representative of
                                                           the Estate of Margaret Orloske,
 30.   1:18-cv-05321            Orloske, Duane
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Margaret
                                                           Orloske
                                                           Ortiz, Ilianette, individually, as
                                                           surviving spouse of David Ortiz, and
                                                           as the Personal Representative of the
 31.   1:18-cv-05321            Ortiz, Illianette          Estate of David Ortiz, deceased, and on
                                                           behalf of all survivors and all legally
                                                           entitled beneficiaries and family
                                                           members of David Ortiz


                                             5
docs-100104142.1
       Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 6 of 13



       Case Number              Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                           Fernandez, Maria, individually, as
                                                           surviving spouse of Isidro D.
                                                           Ottenwalder, and as the co-Personal
                                                           Representative of the Estate of Isidro
 32.   1:18-cv-05321            Fernandez, Maria
                                                           D. Ottenwalder, deceased, and on
                                                           behalf of all survivors and all legally
                                                           entitled beneficiaries and family
                                                           members of Isidro D. Ottenwalder
                                                           Pabon, Karen, individually, as
                                                           surviving spouse of Israel Pabon, and
                                                           as the Personal Representative of the
 33.   1:18-cv-05321            Pabon, Karen               Estate of Israel Pabon, deceased, and
                                                           on behalf of all survivors and all
                                                           legally entitled beneficiaries and family
                                                           members of Israel Pabon
                                                           Patrocino, Sandra, individually, as
                                                           surviving spouse of Manuel D.
                                                           Patrocino, as the Personal
                                                           Representative of the Estate of Manuel
 34.   1:18-cv-05321            Patrocino, Sandra
                                                           D. Patrocino, deceased, and on behalf
                                                           of all survivors and all legally entitled
                                                           beneficiaries and family members of
                                                           Manuel D. Patrocino
                                                           Pearlman, Dorie, individually, as
                                                           surviving parent of Richard A.
                                                           Pearlman, and as the Personal
                                                           Representative of the Estate of Richard
 35.   1:18-cv-05321            Pearlman, Dorie
                                                           A. Pearlman, deceased, and on behalf
                                                           of all survivors and all legally entitled
                                                           beneficiaries and family members of
                                                           Richard A. Pearlman
                                                           Perez, Mariana Z., individually, as
                                                           surviving spouse of Alejo Perez, and as
                                                           the Personal Representative of the
 36.   1:18-cv-05321            Perez, Mariana Z.          Estate of Alejo Perez, deceased, and on
                                                           behalf of all survivors and all legally
                                                           entitled beneficiaries and family
                                                           members of Alejo Perez
                                                           Perez, Mario, individually, as surviving
                                                           parent of Nancy E. Perez, and as the
                                                           Personal Representative of the Estate
 37.   1:18-cv-05321            Perez, Mario               of Nancy E. Perez, deceased, and on
                                                           behalf of all survivors and all legally
                                                           entitled beneficiaries and family
                                                           members of Nancy E. Perez
                                                           Perry, Melissa, individually, as
                                                           surviving child of Emelda Perry, and as
                                                           the Personal Representative of the
 38.   1:18-cv-05321            Perry, Melissa             Estate of Emelda Perry, deceased, and
                                                           on behalf of all survivors and all
                                                           legally entitled beneficiaries and family
                                                           members of Emelda Perry




                                            6
docs-100104142.1
       Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 7 of 13



       Case Number              Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                           Perry, Peggy, individually, as surviving
                                                           spouse of Glenn Perry Sr., and as the
                                                           Personal Representative of the Estate
 39.   1:18-cv-05321            Perry, Peggy               of Glenn Perry Sr., deceased, and on
                                                           behalf of all survivors and all legally
                                                           entitled beneficiaries and family
                                                           members of Glenn Perry Sr.
                                                           Peterson, Robin, individually, as
                                                           surviving spouse of William R.
                                                           Peterson, and as the Personal
                                                           Representative of the Estate of William
 40.   1:18-cv-05321            Peterson, Robin
                                                           R. Peterson, deceased, and on behalf of
                                                           all survivors and all legally entitled
                                                           beneficiaries and family members of
                                                           William R. Peterson
                                                           Felice, Tara, individually, as surviving
                                                           sibling of Glen Pettit, and as the
                                                           Personal Representative of the Estate
 41.   1:18-cv-05321            Felice, Tara               of Glen Pettit, deceased, and on behalf
                                                           of all survivors and all legally entitled
                                                           beneficiaries and family members of
                                                           Glen Pettit
                                                           Knobel, Thomas, individually, as
                                                           surviving spouse of Tu-Anh Pham, and
                                                           as the Personal Representative of the
 42.   1:18-cv-05321            Knobel, Thomas             Estate of Tu-Anh Pham, deceased, and
                                                           on behalf of all survivors and all
                                                           legally entitled beneficiaries and family
                                                           members of Tu-Anh Pham
                                                           Romero, Adela, individually, as
                                                           surviving parent of Giovanna Porras,
                                                           and as the Personal Representative of
                                                           the Estate of Giovanna Porras,
 43.   1:18-cv-05321            Romero, Adela
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Giovanna
                                                           Porras
                                                           Pugliese, Maureen, individually, as
                                                           surviving spouse of Robert D.
                                                           Pugliese, and as the Personal
                                                           Representative of the Estate of Robert
 44.   1:18-cv-05321            Pugliese, Maureen
                                                           D. Pugliese, deceased, and on behalf of
                                                           all survivors and all legally entitled
                                                           beneficiaries and family members of
                                                           Robert D. Pugliese
                                                           Quappe, Jane, individually, as
                                                           surviving spouse of Lincoln Quappe,
                                                           and as the Personal Representative of
                                                           the Estate of Lincoln Quappe,
 45.   1:18-cv-05321            Quappe, Jane
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Lincoln
                                                           Quappe



                                               7
docs-100104142.1
       Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 8 of 13



       Case Number              Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                           Ramsaur, John, individually, as
                                                           surviving spouse of Deborah Ramsaur,
                                                           and as the Personal Representative of
                                                           the Estate of Deborah Ramsaur,
 46.   1:18-cv-05321            Ramsaur, John
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Deborah
                                                           Ramsaur
                                                           Reszke, James, individually, as
                                                           surviving spouse of Martha M. Reszke,
                                                           and as the Personal Representative of
                                                           the Estate of Martha M. Reszke,
 47.   1:18-cv-05321            Reszke, James
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Martha M.
                                                           Reszke
                                                           Riccardelli, Theresa, individually, as
                                                           surviving spouse of Francis Riccardelli,
                                                           and as the Personal Representative of
                                                           the Estate of Francis Riccardelli,
 48.   1:18-cv-05321            Riccardelli, Theresa
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Francis
                                                           Riccardelli
                                                           Keegan, Brian, individually, as
                                                           surviving child of Eileen M. Rice, and
                                                           as the co-Personal Representative of
 49.   1:18-cv-05321            Keegan, Brian              the Estate of Eileen M. Rice, deceased,
                                                           and on behalf of all survivors and all
                                                           legally entitled beneficiaries and family
                                                           members of Eileen M. Rice
                                                           Richards, Hopeton, individually, as
                                                           surviving spouse of Venesha Richards,
                                                           and as the Personal Representative of
                                                           the Estate of Venesha Richards,
 50.   1:18-cv-05321            Richards, Hopeton
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Venesha
                                                           Richards
                                                           Rivera Sr., Luis E., individually, as
                                                           surviving spouse of Carmen A. Rivera,
                                                           and as the Personal Representative of
                                                           the Estate of Carmen A. Rivera,
 51.   1:18-cv-05321            Rivera Sr., Luis E.
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Carmen A.
                                                           Rivera




                                            8
docs-100104142.1
       Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 9 of 13



       Case Number              Plaintiff’s Name as Pled   Plaintiff’s Name as Amended
                                                           Rivera, Jose R. ALSO KNOWN AS
                                                           Rivera, Jose Ramos, individually, as
                                                           surviving parent of Linda I. Rivera, and
                                                           as the co-Personal Representative of
 52.   1:18-cv-05321            Rivera, Jose
                                                           the Estate of Linda I. Rivera, deceased,
                                                           and on behalf of all survivors and all
                                                           legally entitled beneficiaries and family
                                                           members of Linda I. Rivera
                                                           Romagnolo, Sandra, individually, as
                                                           surviving spouse of Joseph M.
                                                           Romagnolo, and as the Personal
                                                           Representative of the Estate of Joseph
 53.   1:18-cv-05321            Romagnolo, Sandra
                                                           M. Romagnolo, deceased, and on
                                                           behalf of all survivors and all legally
                                                           entitled beneficiaries and family
                                                           members of Joseph M. Romagnolo
                                                           Horwitz, Jennifer, individually, as
                                                           surviving spouse of Mark L.
                                                           Rosenberg, and as the Personal
                                                           Representative of the Estate of Mark L
 54.   1:18-cv-05321            Horwitz, Jennifer
                                                           Rosenberg, deceased, and on behalf of
                                                           all survivors and all legally entitled
                                                           beneficiaries and family members of
                                                           Mark L. Rosenberg
                                                           Roy-Christ, Stacey, individually, as
                                                           surviving spouse of Timothy A. Roy,
                                                           and as the Personal Representative of
                                                           the Estate of Timothy A. Roy,
 55.   1:18-cv-05321            Roy-Christ, Stacey
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Timothy A.
                                                           Roy
                                                           Hans, Hillary, individually, as
                                                           surviving sibling of Ronald J. Ruben,
                                                           and as the co-Personal Representative
                                                           of the Estate of Ronald J. Ruben,
 56.   1:18-cv-05321            Hans, Hillary
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Ronald J.
                                                           Ruben
                                                           Ruggiero, Frank, individually, as
                                                           surviving spouse of Susan A. Ruggiero,
                                                           and as the Personal Representative of
                                                           the Estate of Susan A. Ruggiero,
 57.   1:18-cv-05321            Ruggiero, Frank
                                                           deceased, and on behalf of all survivors
                                                           and all legally entitled beneficiaries
                                                           and family members of Susan A.
                                                           Ruggiero




                                               9
docs-100104142.1
       Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 10 of 13



        Case Number                     Plaintiff’s Name as Pled     Plaintiff’s Name as Amended
                                                                     Salas, Carlos, individually, as surviving
                                                                     child of Hernando R. Salas, and as the
                                                                     Personal Representative of the Estate
 58.                                    Salas, Carlos                of Hernando R. Salas, deceased, and on
                                                                     behalf of all survivors and all legally
                                                                     entitled beneficiaries and family
                                                                     members of Hernando R. Salas
                                                                     Salie, Haleema, individually, as
                                                                     surviving parent of Rahma Salie, and
                                                                     as the Personal Representative of the
 59.                                    Salie, Haleema               Estate of Rahma Salie, deceased, and
                                                                     on behalf of all survivors and all
                                                                     legally entitled beneficiaries and family
                                                                     members of Rahma Salie
                                                                     Scheffold, Joan, individually, as
                                                                     surviving spouse of Frederick C.
                                                                     Scheffold, and as the Personal
                                                                     Representative of the Estate of
 60.                                    Scheffold, Joan
                                                                     Frederick C. Scheffold, deceased, and
                                                                     on behalf of all survivors and all
                                                                     legally entitled beneficiaries and family
                                                                     members of Frederick C. Scheffold
                                                                     Schlegel, Dawn, individually, as
                                                                     surviving spouse of Robert A.
                                                                     Schlegel, and as the Personal
                                                                     Representative of the Estate of Robert
 61.                                    Schlegel, Dawn
                                                                     A. Schlegel, deceased, and on behalf of
                                                                     all survivors and all legally entitled
                                                                     beneficiaries and family members of
                                                                     Robert A. Schlegel
                                                                     Wells, Norman, individually, as
                                                                     surviving parent of Chin Sun Pak
                                                                     Wells, and as the Personal
                                                                     Representative of the Estate of Chin
 62.                                    Wells, Norman
                                                                     Sun Pak Wells, deceased, and on
                                                                     behalf of all survivors and all legally
                                                                     entitled beneficiaries and family
                                                                     members of Chin Sun Pak Wells



               ii.    Decedent Name Corrections:

         The following Decedent’s names were misspelled or should have included an “also

known as” or a “minor” designation:

         Case Number      Decedent’s Name as Pled           Decedent’s Name as Amended
 1.      3rd Amendment
                          Perry, Glen Sr.                   Perry Sr., Glenn
         18-cv-05321
 2.      1:18-cv-05321    Sanchez, Alva Cynthia Jeffries    Jeffries-Sanchez, Alva Cynthia
 3.      1:18-cv-05321    Pak-Wells, Chin Sun               Wells, Chin Sun Pak



                                                   10
docs-100104142.1
      Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 11 of 13



              iii.    Plaintiff Whose Claim is Solely in Individual Capacity

        The following Plaintiff has only a solatium claim and is not the administrator of an estate.



          Case Number               Plaintiff’s Name            Claim as Pled         Claim as Amended

        1:18-cv-05321      Oitice, Samuel                    Solatium/Wrongful             Solatium
 1.                                                                 Death



              iv.     Plaintiffs’ Whose Relationship to 9/11 Decedent is Incorrectly described:

        The familial relationship to the 9/11 Decedent of the following Plaintiffs was incorrectly

described:

                                                              Plaintiff’s        Plaintiff’s Relationship to
                                                            Relationship to     9/11 Decedent as Amended
          Case Number               Plaintiff’s Name
                                                            9/11 Decedent
                                                                as Pled
 1.                        Oitice, Samuel
        1:18-cv-05321                                       Son/PR              Son
 2.     1:18-cv-05321      Fernandez, Maria                 Spouse/PR           Spouse/co-PR
 3.     1:18-cv-05321      Perry, Melissa                   Mother/PR           Daughter/PR
 4.     4th Amendment
                           Rodgers, Omar                    Sister              Brother
        18-cv-05321
 5.     4th Amendment
                           Bergen, Lelith                   Brother             Mother
        18-cv-05321



               v.      Decedent Whose Citizenship/Nationality on 9/11 is Incorrectly
                       described:

        The Decedent’s Citizenship/Nationality on 9/11 of the following Plaintiffs was

incorrectly described:


                                                            9/11 Decedent’s           9/11 Decedent’s
                                                              Citizenship/      Citizenship/ Nationality on
          Case Number               Decedent’s Name
                                                             Nationality on                9/11/01
                                                            9/11/01 as Pled             as Amended
 1.     1:18-cv-05321      Sanay, Hugo                      United States       Ecuador



        B.         No Additional Service Is Required Because The Changes Contained In The
                   Amended Pleadings Are Insubstantial.

                                                       11
docs-100104142.1
    Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 12 of 13



                   In this case, Plaintiffs properly served Iran in accordance with the Foreign

Sovereign Immunities Act and, after Iran failed to timely respond, the Clerk of Court issued a

Certificate of Default. See ECF 54. Plaintiffs now seek to make the aforementioned corrections,

which are insubstantial. It is well settled that no additional service is required under these

circumstances: “Where a plaintiff serves a complaint on a foreign state defendant under the

FSIA, the foreign state defaults, and then the plaintiff files an amended complaint, service of the

new complaint is only necessary if the changes are ‘substantial.’” Shoham v. Islamic Republic of

Iran, 922 F. Supp. 2d 44, 47 (D.D.C. 2013) citing, Belkin v. Islamic Republic of Iran, 667 F.

Supp. 2d 8, 20 (D.D.C. 2009) (“Service of the original complaint was effected on all three

Defendants under 28 U.S.C. § 1608(a)(4). Plaintiff did not serve the amended complaint on

defendants. Where changes made in an amended complaint are ‘not substantial,’ the requirement

of Rule 5(a)(2) of the Federal Rules of Civil Procedure that a pleading that states a new claim for

relief against a party in default must be served on that party is not applicable.”); Blais v. Islamic

Republic of Iran, 459 F. Supp. 2d 40, 46 (D.D.C. 2006) (“Even were these changes characterized

as substantive Iran, the MOIS and the IRGC had fair notice of the allegations and relief sought,

because the changes to the third amended complaint were not substantial. …Accordingly, this

Court will not require plaintiff to serve the amended complaint.”); Dammarell v. Islamic

Republic of Iran, 370 F. Supp. 2d 218, 225 (D.D.C. 2005) (“[S]ection 1608 is inapplicable in the

setting where the defendant foreign state has failed to appear, and is therefore in default, and

where an amendment does not add any claims but instead clarifies existing claims.”)


                   In this case, the Plaintiffs only seeks to correct typographical errors and certain

inaccuracies regarding the relationship of the Plaintiff to the September 11th decedent, or to




                                                     12
docs-100104142.1
    Case 1:03-md-01570-GBD-SN Document 4452 Filed 03/22/19 Page 13 of 13



otherwise clarify the record. Because these changes are insubstantial, no additional service of

the amended pleadings should be required.


                                          CONCLUSION

        The corrections requested by Plaintiffs are clerical in nature and serve to clarify the

record. They do not affect the substance of any claims made in the above-referenced action.

Moreover, the corrections are necessary to the administration of justice insomuch as not making

them will potentially affect the rights of the incorrectly identified plaintiffs to enforce and collect

on any judgment this Court enters in their favor. For the foregoing reasons, Plaintiffs

respectfully request that this Court permit the proposed amendments without requiring service on

Iran.




Dated: March 22, 2019

                                               /s/ Jerry S. Goldman

                                               ANDERSON KILL P.C.
                                               Jerry S. Goldman, Esq.
                                               Bruce E. Strong
                                               1251 Avenue of the Americas
                                               New York, NY 10020
                                               Tel: 212-278-1000
                                               Fax: 212-278-1733
                                               Email: jgoldman@andersonkill.com

                                               Arthur R. Armstrong, Esq. (pro hac vice)
                                               1760 Market Street, Suite 600
                                               Philadelphia, PA 19103
                                               Tel: 267-216-2711
                                               Fax: 215-568-4573
                                               Email: aarmstrong@andersonkill.com

                                               Attorneys for Plaintiffs

                                                  13
docs-100104142.1
